DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 10/30/2020, with respect to statutory eligibility have been fully considered and are persuasive, see for example page 9 paragraph 2, page 10 paragraph 3-4.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, filed 10/30/2020, with respect to claims over prior art have been fully considered and are persuasive, see for example page 13 paragraph 4-6, page 14 paragraph 4-6.  The 35 U.S.C. 102/103 rejection(s) of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 6-12, and 16-20 are allowed. Claims 3-5 and 13-15 have been previously cancelled. 
The following is an examiner’s statement of reasons for allowance:
The prior art, Lester et al (US 10,432,605),  discloses a scalable, risk-based authentication system including a plurality of fraud monitoring engines configured to: analyze user data and organization data, and generate a set of risk factors based on the user data and the enterprise data; a risk aggregator in communication with the plurality of fraud monitoring engines configured to: receive the set of risk factors, and transform the set of risk factors into risk indicators; and an authentication engine configured to: receive the risk indicators from the 
The prior art, Johansson et al (US 8,683,597), discloses a confidence-based authentication of a user. A request from a user is obtained, where the request pertains to an operation on a network site. An authentication duration for the user is determined, based on a risk to the user of performing the operation. A determination is made whether a current session associated with the user has expired, based on the authentication duration. The operation requested by the user is performed in response to the determination that the current session associated with the user has expired.
The prior art, Toole et al (US 8,584,219), discloses receiving, from a device used by a user, a request to access a resource hosted by a computer system; identifying, by the computer system, a level of risk associated with the user requesting access to the resource; adjusting, by the computer system an authentication standard for access to the resource, adjusting based on the identified level of risk; determining values for authentication factors used in authenticating the user's access to the resource; applying weights to the values for the authentication factors; and determining, based on a comparison of the weighted values to the adjusted authentication standard, whether the user is authorized to access the resource.
However, the prior art, either alone or in combination does not expressly disclose collecting risk factors related to one or more authentication processes for authentication of a user of a client device in an authentication system; calculating a total risk score based on a risk score history of the user and the current risk score; and requesting the client device for the additional authentication of the user based on the determining indicating the additional authentication is required, wherein the calculating of the total risk score comprises calculating the total risk score by comparing a change pattern of past risk scores included in the risk score history with the current risk score or calculating the total risk score based on a number of times a threshold has been exceeded within a predetermined period of the risk score history.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436